Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,141,646 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 and 2 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art drawn to Zents (US 2015/0209645 A1) in view of Hirshberg (US 7,549,423 B1) fails to show or make obvious the claimed combinations of elements particularly the limitations set forth in independent claim 1 and its dependent claim 2 which recite features not taught or suggested by the prior art drawn to Zents in view of Hirshberg. 
Zents in view of Hirshberg fails to disclose or fairly suggest a wherein each of the first breathing channel, the second breathing channel, and the third breathing channel comprises: a superior intermediate opening defined at the posterior surface of the lip engagement portion and between the anterior surface and the medial surface; an inferior intermediate opening defined at the posterior surface of the lip engagement portion and between the anterior surface and the medial surface, in combination with the other elements of the apparatus recited in the claims. 
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claim 1. 
Claim 2 is allowed insofar as it depends from the allowed base claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        
                                                                                                                                                                                         /ERIN DEERY/Primary Examiner, Art Unit 3754